DIAMANTIS, Judge,
concurring specially.
I concur in the majority opinion. I would add a few words concerning the issue of the Orlando Regional Medical Center (ORMC) bill. ORMC reduced its bill to the plaintiff to $35,000 and agreed that $35,000 would constitute full payment for plaintiffs past hospitalization expenses. Florida has followed the rule that damages awarded to a plaintiff should be equal to and precisely commensurate with the loss sustained. Hanna v. Martin, 49 So.2d 585, *787587 (Fla.1950); The Wackenhut Corporation v. Lippert, 16 F.L.W. D1559, D1661 (Fla. 4th DCA June 12, 1991). Appellee’s loss for past hospitalization expenses was the sum of $35,000 and not the original greater sum. Consequently, appellee was only entitled to recover $35,000 as actual damages for past hospitalization expenses. Id.